Citation Nr: 1445694	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  10-31 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to February 1973 (including service in Vietnam) and from May 1973 to November 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision the RO declined to reopen claims of service connection for a left shoulder disorder and a lumbar spine disorder on the basis that new and material evidence had not been received since a prior final rating decision on those matters in November 2003.

In April 2013, the Veteran testified at a personal hearing conducted by a Decision Review Officer at the RO.  

In a January 2014 decision, the Board reopened the two claims on appeal and remanded the case to the RO for further development and de novo review by the RO.  

In the January 2014 decision, the Board noted that the issues of entitlement to service connection for ischemic heart disease and diabetic peripheral neuropathy had been raised by the record, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board noted it did not have jurisdiction over either issue, and referred them both to the AOJ for appropriate action.  There is no indication on file that any action has been taken on these matters.  Therefore, these claims are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDING OF FACT

1.  A left shoulder disorder is not shown in service or until many years after service, and arthritis is not shown within one year of service; and a left shoulder disorder is not shown to be related to an in-service disease or injury.  

2.  A lumbar spine disorder is not shown in service or until many years after service, and arthritis is not shown within one year of service; and a lumbar spine disorder is not shown to be related to an in-service disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

An August 2009 letter satisfied VA's duty to notify regarding the Veteran's left shoulder and lumbar spine claims, both as to reopening a previously denied claim and substantiating the underlying service connection claims.

The Veteran's service treatment records and VA and private medical treatment records have been obtained.  More recent VA treatment records were obtained pursuant to the Board's January 2014 remand.  The Veteran did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

A VA examination was conducted in June 2013 and a medical opinion was obtained at that time, as well as in April 2014.  As the opinions are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the reports are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007)

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

II. Merits of the Claims

Applicable Laws and Regulations

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For a Veteran who served 90 days or more of continuous, active service, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts and Analysis

The Veteran's service treatment records reflect that he was seen in May 1971 when he was assessed with low back pain.  He was also seen in July 1972 following a football injury seeking treatment for left shoulder complaints; the clinical impression was a possible tear to the deltoid muscle at insertion in the shoulder. 

In October 1976, the Veteran sought treatment during service after being hit with a telephone pole on the low back area.  The assessment was questionable contusion, lumbar.  When seen at two visits within the next few days in November 1976, x-ray examination of the lumbar spine was negative and the clinical impressions were, respectively, bruise and muscular tenderness.  At the Veteran's separation examination in November 1977, no disorder of the left shoulder or the lumbar spine was noted.

Post-service private medical records dated between 1991 and 2002 reflect that the Veteran was seen for complaints relating to the left shoulder in May 2001, when he was diagnosed with a left trapezius muscle strain that providers later noted to have improved.  The Veteran was seen for treatment of a right shoulder condition in December 2001.  At that time he made no complaints and there were no clinical findings relating to the left shoulder.

VA treatment records dated between 2004 and 2010 show that the Veteran was diagnosed with degenerative joint disease of the left shoulder, and degenerative disc and bone disease of the lumbar spine. 

At an April 2013 hearing before an RO Decision Review Officer, the Veteran testified that he has had low back pain since the time of an injury in October 1976 when a telephone pole fell and hit him across his left shoulder and lower back.  He has also indicated that he has experienced left shoulder pain since that time. 

During a June 2013 VA examination of the spine and left shoulder, the examiner reviewed and discussed the Veteran's medical history and examined the Veteran.  Regarding the low back, the Veteran reported that during an active duty field exercise a telephone pole fell on his back.  At that time he received medical treatment and had x-rays and was told that nothing was broken.  He reported that since then he had had trouble with his back, and cannot lift due to weakness and had had chronic burning sensation in the left scapula and lower back at the L2-S1 midline.  The Veteran reported that he had a current low back pain flare beginning a few days ago.  After yard work he had stiffness, and later increased low back pain and stiffness, and limited mobility.  The examiner discussed the Veteran's service treatment records and clinical records after service.  After examination the report contains a diagnosis of lumbosacral degenerative disc disease and spondylosis.

The examiner opined that the Veteran's current lumbosacral spine condition was less likely than not incurred in or caused by the claimed in-service injury sustained in 1976.  As rationale, the examiner noted that a chronic condition initiated during service would have been expected to have been symptomatic requiring medical attention before 28 years later, especially in an individual with at least a medium physical demands vocation and an active lifestyle.  The examiner also noted that the November 1977 separation examination was silent for lower back symptoms, findings, or medical conditions; and there was no documentation of lower back problems until October 2004, and no history of missing work or requiring workplace accommodations secondary to a spine condition.

Regarding the left shoulder, the Veteran reported that during service a telephone pole fell on his left shoulder in the scapular area at the same time that it struck his lower back.  He reported complaints that he has burning and pain in the left shoulder in the scapula.  The Veteran reported that the symptoms were over the mid to upper third of the scapula.  The examiner discussed the Veteran's service treatment records and clinical records after service.  After examination, the report contains a diagnosis of left shoulder degenerative joint disease.   

The examiner opined that the Veteran's left shoulder symptoms of scapular dysesthesias were less likely than not incurred in or caused by the claimed in-service injury.  As rationale, the examiner noted that no report of injury to the left shoulder or scapular area was made at the time of the incident despite clinical visits for back pain.  The examiner further stated that longitudinal medical documents do not indicate any report of left shoulder/scapular symptoms requiring treatment until 2001, 24 years after separation.  Also, those symptoms resolved and current complaints were not reported until 2009.  The examiner concluded that this pattern of extremely infrequent and varied symptoms is not consistent with a chronic posttraumatic medical condition.

In April 2014, a VA physician reviewed the claims file in connection with the spine and left shoulder claims, reviewed and discussed the Veteran's medical history, and provided an opinion as to the likelihood that any present disorder is related to service.  

The examiner opined that the claimed left shoulder condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale the examiner noted in part that service treatment records were negative for left shoulder conditions or symptoms except for a possible tear of the deltoid muscle at the insertion on the shoulder in 1972, which by all indications, healed without residuals as would be expected of this type of muscle injury in a young healthy person as the Veteran was at the time.  The examiner further noted the following as rationale.  First, that following the 1972 incident, subsequent service treatment records were negative for ongoing symptoms or residuals of a tear; that the service separation examination was negative; and that VA records for several years beginning in 2004 are negative for shoulder symptoms.  The Veteran later was found to have degenerative joint disease of the shoulder at the acromioclavicular joint and lateral clavicle.  The examiner also noted that the degenerative changes of the left shoulder seen in recent years are not unusual for a male of the Veteran's age, particularly if he has been involved in any kind of manual labor such as construction or similar work as the records indicate for the Veteran.  The examiner concluded that for the reasons stated, it was his opinion that the Veteran's left shoulder condition, the nature of which is degenerative joint disease, is less likely than not either caused by or related to the veteran's military service or existed within one years of his discharge from active duty in November 1977.  Further, the onset was likely a gradual onset over the course of many years which commonly develops in active men or those involved in physical work in their 40's or 50's, due to the use of the joint over many years.
 
The examiner also opined that the claimed lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the following as rationale for the opinion.  The service treatment records are negative for any chronic back conditions.  The Veteran had an injury in October 1976 for which he was seen several times.  The documented examination findings were consistent with the diagnoses given, which were of the muscles and overlying skin and included contusion, muscular tenderness, and bruise.  The report of medical history at separation from service was negative for low back conditions.  The service separation examination was also negative.  The examiner stated in general, that a back condition of such severity that it would persist continuously for over 30 years as claimed by the veteran would be expected to have been noted at that time in 1977 along with the other relatively minor symptoms and conditions described.  The examiner noted that VA medical records of October 2004 indicated lower back pain and that the veteran was worried it could be from his statin medication.  

The examiner stated that in 2013 the Veteran was found to have degenerative changes of the lumbar spine, first diagnosed when x-rays of the back were requested in conjunction with the VA examination at that time.  The examiner stated that the degenerative changes seen in recent years of the Veteran's lumbar spine were not unusual for an overweight male of the Veteran's age, particularly if he has been involved in any kind of manual labor such as construction or similar work as the records indicate.  The examiner noted in general that increased weight (noted to be obese for most of the past 10 years) and physical activity in active men or those involved in any kind of physical work over the years are common causes of the degree of degenerative changes currently seen in the Veteran.  The examiner concluded that in his opinion, the Veteran's lumbar spine condition, the nature of which is degenerative disc disease/spondylosis, is less likely than not either caused by or related to the veteran's military service, or existed within one year of his discharge from active duty in November 1977; and the onset was likely a gradual onset over the course of many years which commonly develops in active men or those involved in physical work in their 40's or 50's, due to the use of the spine over many years.

Although there are present diagnoses of a left shoulder disorder and a lumbar spine disorder, there is no opinion or other competent evidence that either condition is etiologically linked to service.  Although there is evidence of a back injury in service and of a left shoulder injury in service, there is no affirmative evidence in service of a chronic condition of the back or the left shoulder during service. 

There is no evidence within the first year after service of any arthritis of the back or left shoulder that would warrant service connection on a presumptive basis for chronic diseases.  Further there is no continuity of symptoms shown after service associated with arthritis of the left shoulder or lumbar spine, or opinion or other evidence to link any such current conditions to service.  The expert medical opinions reflect that there would have been a need for treatment following the injuries if they would have resulted in the present disabilities.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (silence in treatment records may be evidence contradictory to a veteran's assertions if the symptoms would have been recorded if they occurred).

While the Veteran believes that he has a left shoulder disorder and a lumbar spine disorder that are related to his military service, he is not shown to be other than a lay person.  As such, he has no competence to provide a medical opinion on the medically complex determinations of diagnosis and etiology in this specific case.  Here, there are in-service injuries followed by diagnoses of disabilities such as arthritis many years later.  In this case, a medical expert opinion is needed to link the two.  The two medical experts considered the Veteran's theory of entitlement but it was not endorsed.  The Board finds the medical expert opinions to be persuasive on the matter as they were explained in full and find support in the record.  Thus, the evidence weighs against the claims as to the nexus element.

In sum, the preponderance of the evidence is against the claims of service connection for a left shoulder disorder and a lumbar spine disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a lumbar spine disorder is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


